Appeal by the defendant from an order of the County Court, Suffolk County (Hinrichs, J.), dated June 17, 2005, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination to designate him a level three sex offender was supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Awalt, 17 AD3d 336 [2005]; People v Hampton, 300 AD2d 641 [2002]). Crane, J.E, Ritter, Rivera and Lunn, JJ., concur.